BLAND, P. J.
The learned trial judge, after reviewing the facts, concluded as follows:
“This machine, being a secondhand one, there is no im-' plied warranty, and indeed the defendant’s only contention here is that he is not liable, because there was an express warranty, which would exclude, of course, the idea of an implied warranty. I am satisfied that there was no snch express warranty, and, hence, enter judgment for plaintiff for $150, the agreed purchase price, with six per cent from March 15, 1898, the date of the sale, which was to be for cash. I have marked the instructions asked by the parties and refused.”
No other logical conclusion could be reached under the evidence, and the judgment is affirmed.
Judges Barclay and Goode concur.